USCA1 Opinion

	




        November 13, 1995       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1382                                  ALEX A. TARABOLSKI,                                Plaintiff, Appellant,                                          v.                             THE TOWN OF SHARON, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Rya W. Zobel, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Alex A. Tarabolski on brief pro se.            __________________            Steven  R. Kruczynski  and Pamela  Storm on  brief  for appellees,            _____________________      _____________        Town  of  Sharon, Roni  Thaler, Henry  D.  Katz, Norman  Katz, Timothy        Earley, David Martin and James Polito.            Susan  E. Bernstein and  Morrison, Mahoney  & Miller  on brief for            ___________________      ___________________________        appellees, Donald Williams,  Frederick J. Jones,  Jr., Bernard  Coffey        and Joseph Bernstein.                                 ____________________                                 ____________________                 Per  Curiam.     Alex  A.  Tarabolski  filed  pro  se  a                 ___________                                   ___  __            complaint alleging  that on  January 18, 1991,  Sharon police            officer Donald Williams broke into his home and forced him to            enter a hospital for  psychiatric examination in violation of            his  federal  civil rights  and state  law.   In  addition to            Williams,  Tarabolski sued  various  other  past and  present            members of  the Sharon Police Department,  various members of            the Sharon  Fire  Department, the  selectmen of  the Town  of            Sharon, and the Town of Sharon.  The district court dismissed            with prejudice  the claims  against the selectmen,  the Town,            and the  fire department  officials  after Tarabolski  flatly            refused  to  comply with  the court's  order  to file  a more            definite  statement.  See Fed.  R.  Civ. P.  12(e).   Summary                                  ___            judgment  was  entered  in  favor of  the  police  department            defendants on the remaining federal and state law claims. See                                                                      ___            Fed. R. Civ. P. 56(c).  This appeal followed.                 Having reviewed the complaint, we are persuaded that the            district  court  did not  abuse  its  discretion in  ordering            Tarabolski  to   file  a   more  definite  statement.     The            allegations  against the  selectmen, the  Town, and  the fire            department  officials  were  vague  and  conclusory.    Given            Tarabolski's  unwillingness  to elucidate,  and  the apparent            lack  of merit  to his  claims, we  think the  district court            acted within its discretion  in dismissing the claims against            these defendants.  Cf. Kuehl v. FDIC, 8 F.3d 905, 908-09 (1st                               ___ _____    ____                                         -2-            Cir.  1993)  (affirming  dismissal  with prejudice  based  on            plaintiff's failure  to comply  with Fed. R.  Civ. P.  8(a)),            cert. denied, 114 S. Ct. 1545 (1994).            ____________                 We review de novo the grant of summary judgment in favor                           __ ____            of the  police department defendants and  affirm the judgment            essentially for the reasons stated by the district court.  We            add  that   the  same  facts  which   justified  Williams  in            concluding that Tarabolski required protective  custody would            also  justify  a  reasonable  officer in  believing  that  an            emergency warrantless  entry was appropriate.   See Mincey v.                                                            ___ ______            Arizona,  437 U.S.  385, 392-93 (1978)  (discussing emergency            _______            exception to  warrant requirement); Sheik-Abdi  v. McClellan,                                                __________     _________            37  F.3d 1240, 1244 (7th Cir. 1994) (same), cert. denied, 115                                                        ____________            S. Ct.  937 (1995).   Under  the circumstances,  the district            court  did not  err in  ruling that  Williams is  entitled to            qualified immunity.   See Hegarty v. Somerset County, 53 F.3d                                  ___ _______    _______________            1367, 1372-79 (1st Cir. 1995) (qualified immunity affords law            enforcement officials  a  safe  haven  where  the  challenged            conduct is objectively reasonable).                 We have carefully considered Tarabolski's  objections to            various interim rulings of the district court and reject them            as without merit.   We note, in particular, that  there is no            absolute constitutional  right to  a free  lawyer in  a civil            case,   see  DesRosiers v. Moran,  949 F.2d 15,  23 (1st Cir.                    ___  __________    _____            1991), and we  find no  abuse of discretion  in the  district                                         -3-            court's denial of  Tarabolski's requests for  court-appointed            counsel.   Finally, we add that to the extent that Tarabolski            seeks  relief  from  judgment   under  Rule  60(b)  based  on            allegations   of  fraud,  such  a  request  is  appropriately            addressed to the district court.                   Affirmed.  No costs.                 _________                                         -4-